t c summary opinion united_states tax_court mark e picou petitioner v commissioner of internal revenue respondent docket nos 10879-05s 24363-05s filed date mark e picou pro_se michael w bitner for respondent armen special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petitions were filed the decisions to be entered are not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for and the taxable years in issue all monetary amounts are rounded respondent determined deficiencies in petitioner’s federal income taxes for the taxable_year sec_2002 and of dollar_figure and dollar_figure respectively after petitioner’s concession the issue for decision is whether mortgage payments made by petitioner in and in respect of the former marital residence in which petitioner’s former wife retained no possessory or equitable interest are deductible as alimony we hold that they are not background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time that the petitions were filed petitioner resided in ste genevieve missouri petitioner and his former wife terri picou ms picou married in date during their marriage petitioner built the marital home pincite1 lakewood drive lakewood home petitioner petitioner concedes that the amounts deducted as alimony were overstated for the amount deducted as alimony included home mortgage interest of dollar_figure which he also deducted on schedule a itemized_deductions of hi sec_2002 return similarly for the amount deducted as alimony included home mortgage interest of dollar_figure which he also deducted on schedule a of his return the parties did not address whether the amounts that petitioner claimed as alimony also included real_estate_taxes that he deducted on schedule a in the amount of dollar_figure and dollar_figure for and respectively see zampini v commissioner tcmemo_1991_395 in any event respondent did not disallow any deductions claimed by petitioner on either schedule a and ms picou financed the construction of the lakewood home with funds from petitioner’s separate personal_property and a first and second mortgage from union planters bank petitioner and ms picou were both liable as coborrowers for the mortgages and both parties were named as joint owners on the title deed on date petitioner and ms picou separated at which time ms picou permanently moved out of the lakewood home at all relevant times petitioner has continued to reside in the lakewood home on date petitioner and ms picou were divorced pursuant to a judgment and decree of dissolution of marriage divorce decree entered by the circuit_court of sainte genevieve county of missouri the divorce decree directed in pertinent part as follows maintenance is denied to each party petitioner mark e picou is awarded the following marital property a house pincite1 lakewood drive ste genevieve mo it is further ordered adjudged and decreed that petitioner shall pay the following debts and obligations of the marriage and that the sums to be paid_by petitioner are in the nature of support to respondent ms picou and that same shall be non- dischargeable in any_action for bankruptcy which petitioner may file first mortgage on house pincite1 lakewood drive ste genevieve mo in the amount of dollar_figure second mortgage on house pincite1 lakewood drive ste genevieve mo in the amount of dollar_figure emphasis added a b the purpose of paragraph was to protect ms picou from any bad_debt in particular to protect ms picou from sole personal liability in the event that petitioner filed for bankruptcy and union planters bank sought recourse against her for the lakewood home mortgages there was no subsequent modification to the divorce decree as part of the divorce action ms picou delivered to petitioner a quitclaim_deed conveying all of her right title or interest in and to the lakewood home in date petitioner filed for bankruptcy under chapter of the bankruptcy code and received a discharge in date as part of the bankruptcy plan the bankruptcy trustee garnished petitioner’s wages and used the funds to pay petitioner’s debts including the mortgage payments to union planters bank the bankruptcy trustee made mortgage payments of dollar_figure and dollar_figure in and respectively to union planters bank on behalf of petitioner in date petitioner refinanced the first and second mortgages held by union planters bank with another financial_institution and he became the only borrower listed on the new mortgage for the lakewood home the refinance extinguished any respondent does not dispute that the payments made by the bankruptcy trustee constituted payments made by petitioner continuing personal liability that ms picou might have had in respect to the lakewood home petitioner timely filed federal_income_tax returns for and on each return petitioner claimed a deduction for alimony payments to ms picou in the amount of dollar_figure on the schedules a itemized_deductions attached to hi sec_2002 and returns petitioner deducted home mortgage interest in the amounts of dollar_figure and dollar_figure respectively for both years the amounts claimed as a deduction for alimony payments included the amounts claimed as home mortgage interest see supra note in the notices of deficiency respondent disallowed petitioner’s claimed alimony deductions in the notice_of_deficiency for the taxable_year respondent determined that petitioner cannot take a alimony deduction if you are the occupant of the home in which you state you are paying the mortgage payments records show you also took the mortgage interest on your schedule a for the same home you cannot take the deduction twice your decree on page paragraph states maintenance is denied by each party page paragraph states that you are to pay the following debts obligations that are in the nature of support not alimony there is no explanation in the record for the discrepancy between the amounts petitioner deducted as alimony on his returns and the total mortgage payments made by union planters bank of dollar_figure and dollar_figure for and respectively in the notice_of_deficiency for the taxable_year respondent determined that petitioner did not establish that the amount shown was a alimony and b paid discussion5 sec_215 allows a deduction for alimony payments paid during the payor’s taxable_year sec_215 defines alimony as payment which is includable in the gross_income of the recipient under sec_71 sec_71 provides a four-step inquiry for determining whether a cash payment is alimony sec_71 provides sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance we need not decide whether sec_7491 concerning burden_of_proof applies in this case because petitioner did not allege that sec_7491 was applicable and the issue is essentially legal in nature see 116_tc_438 the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse petitioner contends that the mortgage payments were alimony because the divorce decree specifically called the payments support respondent on the other hand contends that the payments were for personal living_expenses that is mortgage payments on petitioner’s personal_residence which was awarded to him pursuant to the divorce decree the resolution of this issue therefore turns on whether the mortgage payments constituted alimony or a property settlement we observe that in deciding the character of an award in a divorce or separation decree we give great weight to the language and structure of the decree 749_f2d_11 6th cir affg tcmemo_1983_278 whether payments represent support or a property settlement however is not controlled by the labels assigned to the payments by the court in the divorce decree 77_tc_1275 and cases cited therein the determination depends upon all of the surrounding facts and circumstances 82_tc_128 beard v commissioner supra pincite finally it is well settled that state courts by their decisions cannot determine issues of federal tax law see 327_us_280 neal v commissioner tcmemo_1999_97 nieto v commissioner tcmemo_1992_296 although paragraph of the divorce decree labeled the mortgage payments in the nature of support paragraph specifically stated that maintenance is denied to each party it thus appears that the mortgage payments are not alimony or separate_maintenance payments petitioner admitted that the intent and purpose of paragraph was to protect ms picou from becoming personally liable for the mortgages in the event that he filed for bankruptcy clearly ms picou had no interest in the lakewood home after the divorce she relinquished her interest in the lakewood home by quitclaim_deed as part of the divorce action in exchange for the guarantee that petitioner would pay the mortgages and expeditiously refinance the mortgages in his name alone to extinguish any continuing personal liability that she might have on the mortgages under these circumstances the provision in respect to the mortgage payments appears to be more in the nature of a property settlement in any event we are not persuaded that the mortgage payments conferred a benefit on ms picou by virtue of relieving her of her obligation to pay her one-half of the mortgage because of the fact that petitioner was the sole owner and the sole occupant of the lakewood home in 45_tc_120 former husband and wife jointly owned the marital property and both were personally liable on the mortgage loan pursuant to their divorce decree the wife was entitled to reside in the marital home and the husband was directed to make the mortgage payments the husband then deducted the mortgage payments as alimony the court held that he was entitled to claim one-half of the mortgage payment as an alimony deduction because each payment pro tanto discharged the wife’s legal_obligation to the lender and relieved her of her obligation_to_contribute unlike the taxpayer in taylor however petitioner in the instant cases was the sole owner and the sole occupant of the lakewood home pursuant to the divorce action although petitioner’s payment of the mortgage may have relieved ms picou from her one-half legal_obligation to the lender it did not confer any direct economic benefit to ms picou because she was no longer an owner or resident of the lakewood home by virtue of the divorce decree see leventhal v commissioner tcmemo_2000_92 holding that the taxpayer was entitled to an alimony deduction for one-half of the mortgage payments on the marital home that was solely owned by the former wife in which the parties equally split residency of the marital home until it was sold indeed the payments served only to increase the value of the lakewood home which benefit inured exclusively to petitioner as the sole owner see stiles v commissioner tcmemo_1981_ under the facts and circumstances of this case we conclude that the mortgage payments do not constitute alimony accordingly we sustain respondent’s determination reviewed and adopted as the report of the small_tax_case conclusion division to reflect our disposition of the disputed issue as well as petitioner’s concession see supra note decisions will be entered for respondent
